DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 23 Sep 2021 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 6 line 17, filed 23 Sep 2021, with respect to claim 5 have been fully considered and are persuasive.  The rejection of 25 Jun 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 6 line 25, filed 23 Sep 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 25 Jun 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 7 line 14, filed 23 Sep 2021, with respect to claim 19 have been fully considered and are persuasive.  The rejection of 25 Jun 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 9 line 27, filed 23 Sep 2021, with respect to claim 5 have been fully considered and are persuasive.  The rejection of 25 Jun 2021 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jwalant R. Dholakia (reg. #77,732) on 29 Oct 2021.
The application has been amended as follows: 
In the claims:
Claim 1 line 11 “and substantially within” has been changed to –and within--.
Claim 1 line 14 “is substantially within” has been changed to –is within--.
Claim 10 line 15 “and substantially within” has been changed to –and within--.
Claim 14 line 16 “are substantially within” has been changed to –are within--.
Claim 19 line 16 “are substantially within” has been changed to –are within--.
Allowable Subject Matter
Claim(s) 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        29 Oct 2021